 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   JERRY DILLINGHAM,                                     Case No. 1:18-cv-00579-LJO-EPG (PC)
 8                   Plaintiff,                            ORDER DENYING PLAINTIFF’S
                                                           MOTION FOR LEAVE TO AMEND,
 9          v.                                             WITHOUT PREJUDICE
10   F. GARCIA,                                            (ECF NO. 30)
11                  Defendant.
12

13            Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma
14   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983.
15            On April 5, 2019, Plaintiff filed a motion for leave to file a second amended complaint.
16   (ECF No. 30). In the motion, Plaintiff references, among other documents, attached exhibits
17   and an attached second amended complaint. However, the proposed second amended
18   complaint is not attached, nor are any exhibits.
19            Accordingly, IT IS ORDERED that Plaintiff’s motion for leave to amend is denied,
20   without prejudice to Plaintiff refiling the motion with a signed copy of the proposed second
21   amended complaint attached.1
22

23
     IT IS SO ORDERED.

24
         Dated:       April 9, 2019                                       /s/
25                                                                 UNITED STATES MAGISTRATE JUDGE
26

27

28            1
                On February 1, 2019, Plaintiff filed a motion for leave to file a first amended complaint, along with a
     copy of the proposed amended complaint. (ECF Nos. 23 & 24). The Court has not yet ruled on this motion.

                                                               1
